FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            June 27, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 BENJY D. SMITH,

       Plaintiff - Appellant,

 v.                                                          No. 18-5040
                                                 (D.C. No. 4:17-CV-00058-JHP-FHM)
 THE BURLINGTON INSURANCE                                    (N.D. Okla.)
 COMPANY,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, MATHESON, and CARSON, Circuit Judges.
                 _________________________________

      Benjy Smith appeals the grant of summary judgment to the Burlington

Insurance Company in this insurance-coverage dispute. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

      Smith owns and operates a courier service and a security service. In 2015 one

of his armed security guards allegedly shot Monroe Bird III while on duty at a Tulsa,

Oklahoma, apartment complex. Bird later died from his injuries. Bird’s mother,


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
Zondra Magness, brought a wrongful-death action against Smith d/b/a Smith and Son

Security for negligent hiring, retention, and supervision of the security guard (the

Magness Action).

      At the time of the shooting, Smith had a commercial general-liability policy

with Burlington (the Policy) that provided, in relevant part: “[Burlington] will pay

those sums that the insured becomes legally obligated to pay as damages because of

‘bodily injury’ or ‘property damage’ to which this insurance applies.” App. Vol. 2 at

259 (emphasis added). Insured was defined in Section II of the Policy by reference

to the policy Declarations:

      1. If you are designated in the Declarations as:

          a. An individual, you and your spouse are insureds, but only with
             respect to the conduct of a business of which you are the sole
             owner.

Id. at 267. In the Declarations, “Benjy D. Smith” was listed as the “Named Insured,”

his “Form of Business” was designated as “Individual,” and his business was

described as “Courier Service.” Id. at 236.

      After Burlington denied coverage for the Magness Action, Smith filed suit in

Oklahoma state court seeking a declaration that Burlington had a duty under the

Policy to defend and indemnify him and reimburse his defense costs in the Magness

Action. Burlington removed the case to federal district court under diversity

jurisdiction. The parties filed cross-motions for summary judgment. Burlington

argued, in part, that the parties intended the Policy to cover Smith with regard to only

his courier-service business, the only business described in the policy Declarations.

                                           2
The district court agreed with Burlington. It concluded that the plain language of the

Policy unambiguously covered only Smith’s courier business.

      We review the district court’s summary judgment ruling de novo, applying the

same legal standard that the district court is to apply. See Yaffe Cos. v. Great Am.

Ins. Co., 499 F.3d 1182, 1185 (10th Cir. 2007). Summary judgment is appropriate if

“the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Because

this is a diversity action, we apply the substantive law of the forum state, in this case

Oklahoma. See Yaffe, 499 F.3d at 1185.

      The law governing the interpretation of insurance contracts is well-settled in

Oklahoma:

      Parties are at liberty to contract for insurance to cover such risks as they
      see fit and they are bound by terms of the contract . . . . [T]he cardinal
      rule in contract interpretation is to determine and give effect to the intent
      of the parties. When policy provisions are clear, consistent, and
      unambiguous, [courts] look to the plain and ordinary meaning of the
      policy language to determine and give effect to the parties’ intent.

             When the language is susceptible to two constructions before
      applying the rules of construction, the policy is ambiguous. However,
      neither forced nor strained construction will be indulged, nor will any
      provision be taken out of context and narrowly focused upon to create
      and then construe an ambiguity so as to import a more favorable
      consideration to either party than that expressed in the contract.

Porter v. Okla. Farm Bureau Mut. Ins. Co., 330 P.3d 511, 515 (Okla. 2014)

(brackets, citations, and internal quotation marks omitted). “The policy is read as a

whole, giving the words and terms their ordinary meaning [and] enforcing each part



                                            3
thereof.” B.P. Am., Inc. v. State Auto Prop. & Cas. Ins. Co., 148 P.3d 832, 835

(Okla. 2005).

      Reading Section II and the Declarations together so as to give effect to each,

we agree with the district court that the Policy is unambiguous: Smith was the

insured, but only with respect to the conduct of a business (not his personal conduct),

and that business was his courier service.1 Accordingly, we affirm for substantially

the same reasons articulated by the district court in its thorough and well-reasoned

decision granting summary judgment to Burlington.


                                           Entered for the Court


                                           Harris L Hartz
                                           Circuit Judge




      1
        Because the Policy is unambiguous, we do not consider any of the extrinsic
evidence Burlington offered to support its interpretation. See Lum v. Lee Way Motor
Freight, Inc., 757 P.2d 810, 815 (Okla. 1987) (consideration of extrinsic evidence is
not proper unless the policy is ambiguous).
                                           4